DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 01/22/2019.
	Claims 1-3 are currently pending and have been examined.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim 1:
a first reception portion configured to receive an input of evaluation information about evaluation in at least one of a processed state and taste of a first grain, the evaluation information being directly or indirectly correlated with a characteristic and a processing history of the first grain.
a second reception portion configured to receive a second characteristic of a second grain delivered to the grain processing facility.
a calculation portion configured to calculate, based on the received second characteristic and information accumulated in the database, an operational parameter to be used in processing the second grain in the grain processing facility.
	The claimed “a first reception portion”, “a second reception portion” and “a calculation portion” are not modified by a sufficient structure in the claim. Accordingly, a review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 35 U.S.C. 112(f) limitation: the claimed portions correspond to Fig. 1; operation assistance system 20, the specification in [0025] stated that the operation assistance system 20 can be realized in the form of a cloud server connected to the Internet 10. However, the operation assistance system 20 may also be an arbitrary information processor capable of communication through any network. The claimed subject matter will be interpret as (computer system in form of a cloud server). Accordingly, the examiner finds the claim is definite.




Claim 2:
“a fee charging system” configured to charge to the grain processing facility a fee for providing the operational parameter calculated by the calculation portion … a fee corresponding to the usability. The claimed “a fee charging system” are not modified by a sufficient structure in the claim. Accordingly, a review for the specification shows that the “a fee charging system” is included within the operation assistance system 20, specification [0038], wherein the operation assistance system 20 was described as a cloud server connected to the internet 10, specification [0025]. Accordingly, the claimed subject matter will be interpret as (computer system to collect information and analyze it in form of a cloud server). Accordingly, the examiner finds the claim is definite.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-3 directed to a machine. 
Step 2A, Prong1:
	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receive an input of evaluation information about evaluation in at least one of a processed state and taste of a first grain, the evaluation information being directly or indirectly correlated with a characteristic and a processing history of the first grain;
	store, in a correlated manner, the characteristic, the processing history, and the evaluation information which are received;
	receive a second characteristic of a second grain delivered to the grain processing facility; and
	calculate, based on the received second characteristic and information accumulated in the database, an operational parameter to be used in processing the second grain in the grain processing facility without significantly more. 	
 
	The independent claim 1 recites receiving evaluation information and characteristic of first and second grain, store correlated information data and evaluation information in order to calculate an operational parameter, which considered to be to be an abstract idea of mathematical calculations concepts under the mathematical concepts grouping. 2106.04(a)(2)(C).

  Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed invention reciting multiple devices, such as “a first reception portion”, “a second reception portion”, and “a calculation portion” that are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f).

Step 2B:


	In addition, the dependent claims recite:
Claim 2 recite more of the abstract idea of “charge to the grain processing facility a fee for providing the operational parameter calculated wherein on a condition of the characteristic and the processing history of the first grain being provided by the grain processing facility determines usability of the characteristic and the processing history which are provided, and charges a fee corresponding to the usability”. Further the claim recites more limitations that are not part of the abstract idea such as “a fee charging system”, the calculation portion” and “the operation assistance system
Claim 3 recites more of the abstract idea of “the evaluation information is stored in a correlated manner with an evaluator, and in a case where a plurality of the evaluation information made by a same evaluator with respect to an identical first grain is present excludes a part or a whole of the plurality of evaluation information from a basis for calculating the operational parameter”. Further the claim recites more limitations that are not part of the abstract idea such as “the database” and “the calculation portion”. However, the mere recitation to a plurality of computers (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the Japanese publication of JP3573316A to SATAKE ENG CO LTD (“SATAKE”).

	Regarding claim 1. SATAKE discloses an operation assistance system for a grain processing facility, the operation assistance system comprising: 
	a first reception portion configured to receive an input of evaluation information about evaluation in at least one of a processed state and taste of a first grain, the evaluation information being directly or indirectly correlated with a characteristic and a processing history of the first grain (SATAKE, [0017]; “In the grain drying system 5, drying programs such as grain initial moisture, final (target) moisture, drying time and stop time obtained by carrying out grain drying, and harvest time such as varieties and sunshine hours after heading And a storage device 7 for storing drying experience data by a plurality of grain drying systems 5 connected via a personal computer 4 so as to be able to communicate data”); 
	a database configured to store (SATAKE, [0017]; “a storage device 7 for accumulating drying experience data”), in a correlated manner, the characteristic, the processing history, and the evaluation information which are received (SATAKE, [0013]; “Further, a database relating to weather information or pest information on cereals can be connected to the communication line … the information described above ; a second reception portion configured to receive a second characteristic of a second grain delivered to the grain processing facility (f SATAKE, Figs. 1-3, [0007-0008] and [0016] and [0016-0026: the dry program data stored in the computer based on input/processing/output data. As seen in Fig.1; plurality of grain drying systems 5. [0019]; “connected centrally a plurality of grain drying systems 5 to aggregation operation system 8, also drying empirical data for each grain drying systems 5”); and 
	a calculation portion configured to calculate  (SATAKE, [0010]; “the drying experience data of each storage device is tabulated and calculated by the tabulation calculation system to create a model drying program for each region or type”), based on the received second characteristic and information accumulated in the database (SATAKE, [0017]; “In the grain drying system 5, drying programs such as grain initial moisture, final (target) moisture, drying time and stop time obtained by carrying out grain drying, and harvest time such as varieties and sunshine hours after heading And a storage device 7 for storing drying experience data by a plurality of grain drying systems 5 connected via a personal computer 4 so as to be able to communicate data”), an operational parameter to be used in processing the second grain in the grain processing facility (SATAKE, [0018]; “the personal computer 4, an optimum drying program required for grain drying is created and provided to the control device 3 . By storing the drying progress data and the drying result data during the drying in the storage device 7, it is intended to create a more optimal drying program. This optimal drying .  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 are rejected under 35 U.S.C 103 as being unpatentable over SATAKE in view of Japanese publication of JP3057782B2 to ISEKI & CO LTD (“ISEKI”).
	
	Regarding claim 2. SATAKE discloses the operation assistance system according to claim 1, comprising 
	SATAKE substantially discloses the claimed invention; however, SATAKE fails to explicitly disclose the “a fee charging system configured to charge to the grain processing facility a fee for providing the operational parameter calculated by the calculation portion, wherein on a condition of the characteristic and the processing history of the first grain being provided to the operation assistance system by the grain processing facility, the fee charging system determines usability of the characteristic and the processing history which are provided, and charges a fee corresponding to the usability”. However, ISEKI teaches:
	a fee charging system configured to charge to the grain processing facility a fee for providing the operational parameter calculated by the calculation portion, wherein on a condition of the characteristic and the processing history of the first grain being provided to the operation assistance system by the grain processing facility (ISEKI, page 4, lines 30-33; “the result of the taste test can be obtained at the stage when the original preparation of the grain for drying is completed. Therefore, it is possible to smoothly conduct cereal transactions in consideration of taste inspection without delay or ,
	the fee charging system determines usability of the characteristic and the processing history which are provided, and charges a fee corresponding to the usability (ISEKI, page 4, lines 25-29; “when the grains in the grain dryers 4, 5, 6, and 7 reach the finished water content, the drying is stopped. After the grain is temporarily stored in the temporary storage tank 13, the hulling machine 14 and the rice sorting machine 15 are used. The rice is then hulled, carefully selected, and polished through a rice mill 16.
Here, the customer determines the purchase price in consideration of the result of the above-mentioned taste inspection, weighs it in the weighing machine 17, and then ships it”).
	Therefore, it would have been obvious to one of ordinary skill in the drying grain system art at the time of filing to modify SATAKE to include charge to the grain processing facility a fee for providing the operational parameter calculated by the calculation portion, wherein on a condition of the characteristic and the processing history of the first grain being provided to the operation assistance system by the grain processing facility, the fee charging system determines usability of the characteristic and the processing history which are provided, and charges a fee corresponding to the usability, as taught by ISEKI, where this would be performed in order to provide improvement in a grain drying reparation facility for receiving grains from producers, preparing hulling after drying, and shipping. See ISEKI [0001].    

	Regarding claim 3. SATAKE in view of ISEKI teaches the operation assistance system according to claim 1 or claim 2, wherein 
	the evaluation information is stored in the database in a correlated manner with an evaluator, and in a case where a plurality of the evaluation information made by a same evaluator with respect to an identical first grain is present in the database, the calculation portion excludes a part or a whole of the plurality of evaluation information from a basis for calculating the operational parameter (SATAKE, [0024]; “Such information can be obtained by connecting a weather database 9 having pest information about weather and grain to the communication line grain drying systems 5. This is shown in FIG. This weather data base 9, it is possible to know the weather at the time of the exact hours of sunshine and harvest that are essential for the growth of the grain. The harvest time can be determined based on the sunshine duration, and it can be determined whether it is so-called early hunting or late harvesting. That is, it together with the modifier in the drying program available accurately, also determine the cutting date by forecasts at harvest and determination of the harvest”).

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687       

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687